IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,623-05


EX PARTE STUART WES ALLEN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 75941 IN THE 331ST DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.

	WOMACK, J., not participating.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a
habitation and sentenced to twenty-five years' imprisonment. The Third Court of Appeals affirmed
his conviction. Allen v. State, No. 03-85-00003-CR (Tex. App.-Austin Nov. 27, 1985, pet. ref'd).
	Applicant contends that he was denied flat time, good and work time, and street time; that
his mandatory supervision release date is incorrect; and that the procedures and rules under which
he was reviewed for parole are improper. The trial court made findings of fact and conclusions of
law and recommended that we deny relief. We conclude that Applicant's parole claims are moot.
They are dismissed. His other claims are without merit and are denied. Accordingly, this application
is dismissed in part and denied in part.  
Filed: May 4, 2011
Do not publish